Citation Nr: 0503975	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  02-03 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right 
shoulder arthrosis, status post Mumford procedure with 
acromioclavicular degenerative joint disease, prior to 
July 9, 2001.  

2.  Entitlement to a rating in excess of 40 percent for right 
shoulder arthrosis, status post Mumford procedure with 
acromioclavicular degenerative joint disease, from July 9, 
2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted a 30 percent rating for 
residuals of right shoulder arthrosis with acromioclavicular 
joint degenerative changes, effective from April 1, 1999, the 
date of receipt of the increased rating claim.  In a July 
2001 rating decision, the RO granted a 40 percent rating for 
right shoulder arthrosis, status post Mumford procedure with 
acromioclavicular degenerative joint disease, effective July 
9, 2001.  

Since the veteran has essentially been granted staged ratings 
for his right shoulder disability, the Board has separated 
the issue into two parts as indicated on the initial page of 
this decision.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The Board notes that the veteran had perfected an appeal to 
the Board on the issue of entitlement to an earlier effective 
date for his temporary total rating based on a period of 
convalescence and several extensions of that temporary total 
rating.  However, in a May 2001 rating decision, the RO 
assigned the temporary total rating based on a period of 
convalescence from April 10, 1998 to January 1, 2000.  He was 
informed in both the rating decision and its accompanying 
letter that this was considered a full grant of the benefit 
sought on appeal because it was the maximum amount of time 
that the temporary total rating could be assigned.  
Consequently, the Board finds that this issue is no longer in 
appellate status and it will not be addressed in this 
decision.  

In the May 2001 rating decision, the RO also denied the 
veteran's initial claim for entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability.  He did not filed a notice of 
disagreement pertaining to that issue and the matter is not 
currently before the Board.  However, in subsequent 
statements, the veteran has continued to assert that he is 
entitled to a total disability rating based on individual 
unemployability because he has been unable to return to work.  
The Board has construed these statements as a new claim for 
entitlement to a total disability rating based on individual 
unemployability and the matter is referred to the RO for 
appropriate development.  It will not be addressed herein.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  From April 1, 1999 to July 8, 2001, the veteran's 
service-connected right shoulder degenerative joint disease 
was characterized by limitation of motion to the shoulder 
level with additional functional impairment due to pain on 
use.  

3.  From July 9, 2001, the veteran's service-connected right 
shoulder disability has been characterized by limitation of 
motion to midway between the side and shoulder level with 
additional functional impairment due to pain on use.  

4.  From April 1, 1999, the veteran demonstrated impairment 
of the clavicle compatible with nonunion without loose 
movement.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
acromioclavicular degenerative joint disease of the right 
shoulder have not been met from April 1, 1999 to July 8, 
2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5201, 5203 (2004).  

2.  The criteria for a rating in excess of 40 percent for 
acromioclavicular degenerative joint disease of the right 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

A VA letter issued in September 2004 apprised the veteran of 
the information and evidence necessary to substantiate his 
claim for an increased rating for his right shoulder 
disability, which information and evidence, if any, that he 
was to provide, which information and evidence, if any, VA 
will attempt to obtain on his behalf, and which evidence had 
already been obtained and associated with his claims file.  
He was also requested to provide any evidence in his 
possession that pertained to the claim.  As such, the Board 
finds that the correspondence satisfied VA's duty to notify 
the veteran as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 1112 
(2004) (Pelegrini II).  However, in the present case, the 
veteran's claim was initially adjudicated in October 1999, 
prior to the enactment of the VCAA, and the VCAA notice 
letter was not sent until September 2004.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in September 2004 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the most 
recent transfer and certification of his case to the Board, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini II, to decide the appeal would not be prejudicial 
error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim for service connection for arthritis of 
multiple joints.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's private medical records, VA outpatient treatment 
reports, and his VA examination reports.  Additionally, the 
Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the issue on appeal.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim for an 
increased rating for his right shoulder disability.  As such, 
the Board finds VA's duty to assist in this case has been 
met.  Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider his claim.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2004).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2004).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2004).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes which provide a rating on the basis of 
loss of range of motion must be considered with 38 C.F.R. §§ 
4.40, 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be considered.  In Johnson v. Brown, 9 
Vet. App. 7 (1996), the Court noted that, since Diagnostic 
Code 5257 was not predicated on loss of range of motion, 
38 C.F.R. §§ 4.40 and 4.45 do not apply.  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both of those codes 
does not amount to pyramiding under 38 C.F.R. § 4.14, if 
there is evidence of additional disability.  VAOPGCPREC 23-
97.  A similar approach to other diagnostic codes, which do 
not involve limitation of motion, should be utilized.  
VAOPGCPREC 9-98.  

The veteran is right-hand dominant, and his right shoulder 
disability encompasses residuals of a fracture of the humerus 
with degenerative joint disease.  Degenerative or 
osteoarthritis established by X-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 10 
percent rating will be assigned if there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  In addition, if occasional incapacitating 
exacerbations are also demonstrated, a 20 percent rating will 
be assigned.  These ratings will not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003-5010, including Note 1 (2004).  

For the purpose of rating disability from arthritis, the 
shoulder is considered a major joint.  38 C.F.R. § 4.45 
(2004).  

With any form of arthritis, painful motion is an important 
factor of disability, and the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully noted 
and definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. . . . The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 
Crepitation, either in the soft tissues such as the tendons 
or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and non-weight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2004).

The veteran's right shoulder disability is currently rated 
40 percent disabling under Diagnostic Code 5201, which 
pertains to limitation of motion of the arm.  Limitation of 
motion of the arm at shoulder level is assigned a 20 percent 
disability rating.  Limitation of motion of the major arm to 
midway between the side and shoulder level is assigned a 
30 percent disability rating.  To warrant a 40 percent 
disability rating, the limitation of motion of the major arm 
must be to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2004).  This is the highest rating 
available under that Diagnostic Code.  

A 30 percent rating is also warranted where there is evidence 
of ankylosis of scapulohumeral articulation (major) 
intermediate between favorable and unfavorable (Diagnostic 
Code 5200), or frequent episodes of recurrent dislocation of 
the scapulohumeral joint (major) with guarding of all arm 
movements or malunion of the humerus with marked deformity 
(Diagnostic Code 5202).  A higher rating under Diagnostic 
Code 5202 would require impairment of the humerus by loss of 
head (flail shoulder), nonunion (false flail joint) or 
fibrous union.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 
5202 (2004).  

A VA outpatient treatment report dated in May 1998 revealed 
that X-rays shoed some subluxation of the veteran's right 
acromioclavicular joint.  

A VA outpatient treatment report dated in September 1998 
reveals that the veteran was seen for complaints of right 
shoulder pain.  He related that he had a Bosworth screw 
placed for an acromioclavicular dislocation.  Subsequently, 
he had the screw removed and a Mumford procedure was 
performed.  In the interim, he developed massive heterotopic 
ossification that was excised in April 1998.  Since that 
time, his shoulder pain had increased.  There was a feeling 
of grinding over the acromioclavicular joint, and he had 
difficulty with overhead activity.  Clinical evaluation 
showed limited forward flexion to about 100 degrees and 
limited abduction to 90 degrees.  There was crepitus in the 
acromioclavicular joint and the clavicle was prominent over 
the acromioclavicular joint.  X-rays showed some persistent 
heterotopic ossification as well as some apposition of  the 
distal clavicle and the acromion.  The assessment was 
persistent right shoulder pain secondary to acromioclavicular 
impingement and excessive mobility of the right clavicle.  He 
was scheduled for a right shoulder distal clavicle resection 
to remove an additional one centimeter of the clavicle.  

A VA outpatient treatment report dated in February 1999 shows 
that the veteran was seen for complaints of pain and 
stiffness in his right shoulder.  It was noted that he was 
two months out from a right distal clavicle resection.  
Physical examination revealed tenderness over the scar and 
significant crepitus with range of motion.  The impression 
was continued stiffness, status post right distal clavicle 
resection.  Another eights weeks of physical therapy was 
recommended.  

A private progress summary report dated in February 1999 
indicated that the veteran continued to have decreased range 
of motion of the right shoulder and pain.  Shoulder flexion 
was to 80 degrees; extension to 60 degrees; abduction to 
80 degrees; internal rotation to 60 degrees; and external 
rotation to 70 degrees.  

Upon VA examination in July 1999, the veteran the veteran 
reported pain, weakness, stiffness, swelling and easy 
fatigability of the right shoulder.  Physical examination 
showed decreased sensation to the lateral aspect of the right 
shoulder.  Strength was 4/5 compared to 5/5 on the left.  
Active flexion was to 80 degrees; abduction was to 85 
degrees; internal rotation was to 40 degrees; external 
rotation was to 80 degrees.  Sensation was intact to pin and 
light touch below the elbow.  The diagnosis was chronic right 
shoulder arthrosis with degenerative joint disease, status 
post three surgical procedures.  

A private physical therapy evaluation dated in July 1999 
showed right shoulder flexion to 75 degrees; extension to 25 
degrees; abduction to 75 degrees; internal and external 
rotation to 60 degrees; and adduction within normal limits.  

A VA outpatient treatment report dated in August 1999 
indicated that the veteran was seen for follow-up of a 
complex shoulder problem.  He was scheduled for a nerve 
conduction study because he had muscle loss in the right 
upper extremity and the area had become numb.  It was 
surmised that the wasting might be contributing to the 
shoulder instability.  The impression was complex shoulder 
dysfunction with clavicular disruption, arthrosis, and 
potential suprascapular nerve injury.  

A VA outpatient treatment report dated in September 1999 
revealed that the veteran's right shoulder exhibited flexion 
to 85 degrees with pain, abduction to 70 degrees; external 
rotation to 50 degrees; and internal rotation to 60 degrees.  
The impression was status post shoulder separation repair 
with recent removal of ossification and right distal clavicle 
resection.  

A January 2000 VA rehabilitation medicine note indicated that 
the veteran was status post right distal clavicle resection, 
and that he had multifactorial right shoulder pain, including 
adhesive capsulitis, heterotopic ossification and impingement 
syndrome.  It was noted that he was learning to use the 
scapular stabilization brace/taping techniques.  He continued 
to experience recurrent pain, especially at night.  

Upon VA examination in January 2000, the veteran reported 
continued pain, weakness, swelling, and stiffness in the 
right shoulder.  There was no history of a locking sensation, 
but there was a history of giving way episodes.  Clinical 
evaluation revealed that the veteran wore a large 
acromioclavicular scapularization brace that he was able to 
remove without difficulty.  There was mild fullness on the 
right supraclavicular region.  He had sensation to pin and 
light touch throughout.  Strength of the hand and elbow were 
good.  Shoulder flexion and abduction were fair, with flexion 
to 60 degrees without pain and 70 degrees with pain.  
Shoulder extension was limited to 20 degrees without pain, 
and 40 degrees with pain.  Abduction was limited to 
40 degrees without pain, and 70 degrees with pain.  Internal 
rotation was limited to 10 degrees without pain, and 20 
degrees with pain; and external rotation was limited to 20 
degrees without pain, and 30 degrees with pain.  X-rays 
showed distortion and shortening of the distal clavicle; 
persistent large bony density inferior to the clavicle; and 
mild degenerative changes of the right glenohumeral joint.  
The diagnoses were chronic, right acromioclavicular joint 
separation; degenerative joint disease of the right shoulder; 
and status post resection of the distal right clavicle.  

A February 2000 discharge summary from a private outpatient 
rehabilitation service indicated that the veteran continued 
with his right shoulder physical therapy.  Range of motion 
studies revealed active shoulder flexion from 0 degrees to 
65 degrees; extension from 0 degrees to 25 degrees; abduction 
from 0 degrees to 67 degrees; internal rotation from 0 
degrees to 25 degrees; and external rotation from 0 degrees 
to 35 degrees.  There was also significant popping in the 
shoulder and clavicular area with manual testing.  

A June 2000 VA outpatient treatment report noted that the 
veteran continued to exhibit restrictive range of motion of 
the right shoulder, with complaints of tingling and numbness.  

A June 2001 VA outpatient treatment report noted that the 
veteran demonstrated right shoulder flexion to approximately 
45 degrees.  Internal and external rotation were also 
markedly limited.  There was pain on palpation about the mid-
clavicle and pain on the posterior aspect of the clavicle 
toward the scapula.  The impression was complex right 
shoulder problem.  

Upon VA examination in July 2001, the veteran reported 
continued pain, weakness, swelling, and stiffness in the 
right shoulder.  There was no history of locking, but there 
was a history of giving way episodes.  Flexion was limited to 
30 degrees without pain and 40 degrees with pain.  Abduction 
was limited to 20 degrees without pain and 30 degrees with 
pain.  There was no crepitus but there was a positive Neer 
sign.  Sensation was decreased to pinprick  throughout the 
right upper extremity.  There was a marked clavicle deformity 
with a step off noted.  The diagnoses were nonunion of the 
right clavicle and radiculopathy of the right upper 
extremity.  

Upon VA examination in March 2003, range of motion studies 
revealed flexion and abduction of the right shoulder to 20 
degrees, each; internal rotation to approximately 20 degrees; 
and no external rotation.  The examiner noted this was in 
sharp contrast to evaluations done in February 2000 and March 
2000.  He surmised that the veteran was not demonstrating 
maximum effort.  The impression was postoperative Mumford 
procedure of the right shoulder.  

A March 2003 MRI report showed a tear of the leading edge of 
the supraspinatus with a mild amount of retraction; and an 
abnormal, post-traumatic configuration of the coracoid.  

Based on the evidence of record, the Board finds that the 
evidence does not warrant a rating in excess of 30 percent 
from April 1, 1999 to July 8, 2001; or a rating in excess of 
40 percent from July 9, 2001 for the veteran's right shoulder 
arthrosis, status post Mumford procedure with 
acromioclavicular degenerative joint disease.  The disability 
at issue is currently rated pursuant to Diagnostic Codes 
5203-5201.  The provisions of Diagnostic Code 5201 provide a 
rating based on limitation of motion of the arm.  The veteran 
has been shown to be right-hand dominant.  Hence, the 
affected arm is his major upper extremity.  

In considering the range of motion studies discussed above, 
the Board finds this aspect of the veteran's right shoulder 
disability has been properly rated as 30 percent from April 
1, 1999 to July 8, 2001 and 40 percent from July 9, 2001.  
Moreover, the assigned disability ratings have included 
consideration of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra to 
account for the veteran's functional loss due to pain on use.  
From April 1, 1999 to July 8, 2001, the veteran predominantly 
exhibited limitation of motion no greater than at the 
shoulder level, and he was awarded the next higher rating (30 
percent) based on his functional loss due to pain.  
Similarly, he first predominantly demonstrated limitation to 
midway between the side and shoulder level at his VA 
examination in July 2001; and he was again awarded the next 
higher rating (40 percent) based on functional loss due to 
pain.  The Board notes that 40 percent is the maximum rating 
provided under this Diagnostic Code for a major arm.  The 
veteran's shoulder has not been reported to be ankylosed; 
hence, a higher rating pursuant to Diagnostic Code 5200 is 
not warranted at this time.  

However, the veteran's right shoulder disability has been 
repeatedly described as multifactorial and/or complex.  
Indeed a review of the pertinent medical reports documents 
that in addition to degenerative joint disease, the veteran's 
right shoulder disability also encompasses nonunion of the 
clavicle.  The veteran has continued to have problems with 
his right clavicle and he underwent a resection of the 
clavicle in 1999.  Additionally, upon VA examination in July 
2001 the veteran was found to have nonunion of the clavicle.  
As noted above, impairment of the clavicle is addressed in 
Diagnostic Code 5203.  The Board finds that the veteran 
warrants no more than a 10 percent rating for nonunion of the 
clavicle without loose movement under Diagnostic Code 5203.  
There is no indication that there is loose movement 
associated with the veteran's right clavicle.  Further, a 
separate rating may not be assigned.  The provisions of 
Diagnostic Code 5203 establish that a disability may be rated 
based on impairment of the clavicle or scapula, or rated 
based on impairment of function of the contiguous joint.  As 
outlined above, the current ratings assigned based on 
limitation of motion afford greater disability ratings than a 
rating based on impairment of the clavicle or scapula.  
Hence, the Board finds that the preponderance of the evidence 
is against a higher rating for the disability at issue, prior 
to, or from, July 9, 2001.  




ORDER

A rating in excess of 30 percent for acromioclavicular 
degenerative joint disease of the right shoulder from 
April 1, 1999 to July 8, 2001 is denied.  

A rating in excess of 40 percent for acromioclavicular 
degenerative joint disease of the right shoulder is denied.  




	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


